UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4864



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CARLOS IBARRA-ZELAYA, a/k/a Carlos Zelay,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cr-00096-D)


Submitted:   April 29, 2008                   Decided:   May 20, 2008


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos Ibarra-Zelaya pled guilty to illegal reentry of an

aggravated felon, in violation of 8 U.S.C. § 1326(a)(2), (b)(2)

(2000). He appeals his fifty-seven-month sentence, arguing that it

is unreasonable.      Finding no reversible error, we affirm.

           Following United States v. Booker, 543 U.S. 220 (2005),

a district court must engage in a multi-step process at sentencing.

After calculating the appropriate advisory guidelines range, a

district court should consider the resulting range in conjunction

with the factors set out in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp.   2007)   and   determine   an   appropriate   sentence.    United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).

           This court reviews a sentence to determine whether it is

reasonable, applying an abuse of discretion standard.            Gall v.

United States, 128 S. Ct. 586, 594 (2007).           This court presumes

that a sentence imposed within the properly calculated guidelines

range is reasonable.       United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008); see Rita v. United States, 127 S. Ct. 2456,

2462-68 (2007).       A district court must explain the sentence it

imposes sufficiently for this court to effectively review its

reasonableness, but need not mechanically discuss all the factors

listed in § 3553(a). United States v. Montes-Pineda, 445 F.3d 375,

380 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).           The

district court’s explanation should indicate that it considered the


                                  - 2 -
§ 3553(a) factors and the arguments raised by the parties.                   Id.

This court does not evaluate the adequacy of the district court’s

explanation “in a vacuum,” but also considers “[t]he context

surrounding a district court’s explanation.”                Id. at 381.

            On appeal, Ibarra-Zelaya does not contest the calculation

of his guidelines range. Rather, he argues that the district court

failed to consider the impact of the sixteen-level enhancement

under    U.S.    Sentencing       Guidelines   Manual   §    2L1.2(b)(1)(A)(ii)

(2006), which he claims was unduly severe and resulted in a

sentence longer than necessary to achieve the purposes of 18

U.S.C.A. § 3553(a).        Specifically, he argues that this immigration

guideline was enacted by the Sentencing Commission “with little

deliberation and no empirical justification,” and is therefore not

entitled to the same deference as other guidelines.                 He further

posits   that    the     enhancement,    by    double-counting    his   criminal

history and distorting both the severity of the offense and the

potential for recidivism, undermines the purposes of § 3553(a).

            We    find     that    Ibarra-Zelaya    has     not   overcome   the

presumptive reasonableness of his sentence within the guidelines

range.    The heart of Ibarra-Zelaya’s appeal amounts to a policy

attack on the applicable guidelines enhancement provision.                     A

sentence may be substantively unreasonable if the court misapplies

the guidelines or “rejects policies articulated by Congress or the

Sentencing Commission.”           United States v. Moreland, 437 F.3d 424,


                                       - 3 -
433 (4th Cir. 2006).    Here, Ibarra-Zelaya argues that his sentence

is unreasonable because the district court failed to reject a

policy adopted by the Sentencing Commission.          At sentencing, the

district court, aware of its discretion to impose a sentence below

the advisory guidelines range, specifically considered and rejected

Ibarra-Zelaya’s position as to USSG § 2L1.2 based on the facts of

this case.    The district court considered the § 3553(a) factors at

length and concluded that neither Ibarra-Zelaya’s criminal history

category nor total offense level was overstated in any way and that

the   advisory    guideline   range    was    properly   calculated     and

appropriate.      We   therefore   find    that   Ibarra-Zelaya   has   not

demonstrated that his sentence is unreasonable.

             Accordingly, we affirm Ibarra-Zelaya’s sentence.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 4 -